DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 35-41 is/are objected to because of the following informalities:
Claim 35, Ln. 1 recites “claims 32” which should read “claim 32”
Claim 38, Ln. 2 recites “a patient circuit” which should read “the patient circuit” following the earlier recitation in claim 35
Claim 40, Ln. 2 includes the letter “f” which should be deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27, 39, and 42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation “a resilient structure, such as a pneumatic spring, and/or an elastic membrane, and/or at least one elastic wall of the receptor chamber” in Ln. 2-3 which deems the claim indefinite. The claim lacks clarity with how the “and/or” clauses are to be properly read. With the present punctuation the limitation appears to recite the receptor chamber arrangement as including between one and three of the alternative options: 1) a resilient structure (which may be a pneumatic spring), 2) an elastic membrane, and 3) an elastic wall. However, the specification in ¶¶0052-0053 of the PGPub copy of the instant application appears to instead indicate the proper reading should be the receptor chamber arrangement including a resilient structure which includes between one and three of the alternative options: 1) a pneumatic spring, 2) an elastic membrane, and 3) an elastic wall. It thus appears that the claim language and the punctuation should be amended to clarify that the three portions of the “and/or” clauses are each specific to the resilient structure and that the resilient structure is not itself one of the three options of the “and/or” clauses.
Claim 39 recites the limitation “a pressure sampling tube arranged between a sampling point in the patient circuit” in Ln. 2 which deems the claim indefinite. Several issues exist with this limitation. Firstly, it is unclear whether reference is intended to the prior pressure sampling tube or to a new pressure sampling tube. The former interpretation appears correct. Secondly, it is unclear whether the sampling point refers to the prior sampling point or to a new sampling point. The former interpretation appears correct. For the purposes of examination the limitation will be interpreted as reading “the pressure sampling tube arranged between the sampling point which is located in the patient circuit”.
Claim 42 recites the limitation “purge flow arrangement” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only describes the function of the “purge flow arrangement” (¶¶0030, 0060 of PgPub copy of the instant application) and never discusses structural particulars. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “purge flow arrangement” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 22-26, 28-34, and 43 are allowed. Claims 27, 39, and 42 are solely rejected based upon the above rejections under 35 U.S.C. 112(b). Claims 35-38 and 40-41 are solely objected to based upon the above stated claim objections.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a medical pressure measuring device as fully recited in instant claim 22. Specifically, the claim requires a pressure sensor located away from a sampling point and connected to the sampling point via a pressure sampling tube. The pressure sampling tube is then in fluid communication with a damping arrangement which includes a flow restrictor and an associated receptor chamber arrangement comprising a receptor chamber. The flow restrictor is particularly designed to correlate to the acoustic impedance of the pressure sampling tube and the receptor chamber is 
Closest prior art to the instant claim include: Gleeson et al. (U.S. Pub. 2004/0168520), Ludwig et al. (DE 10 2005 013 914 A1), Cai (U.S. Pub. 2006/0283660), Hurst et al. (U.S. Pub. 2014/0260519), and Sadig et al. (U.S. Pub. 2015/0268120).
As an initial note, none of these references teach or suggest use in a medical system.
These references are found to teach that it is known in the prior art to seek to improve pressure measurements through the use of the types of structures recited in instant claim 22 of the damping arrangement (i.e. a restrictor and a receptor chamber): Ludwig – Fig. 2 and ¶0013 of the attached machine translation; Cai – Figs. 3-4A and ¶0039; Hurst – Fig. 3A and ¶¶0020-0024; Sadig – Figs. 3-7 and ¶¶0031-0038.
However, in none of these references is there a teaching or suggestion of both a flow restrictor particularly designed to correlate to the acoustic impedance of the pressure sampling tube and a receptor chamber particularly designed to correlate to the volume of the pressure sampling tube. Without directly pairing the design of the flow restrictor and the receptor chamber to the exact properties and dimensions of the pressure sampling tube the acoustic resonance dampening of the instant application’s disclosure cannot be achieved.
Examiner further notes that the D1 and D2 references cited in the Written Opinion of the International Searching Authority similarly fail to teach or suggest the 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785